- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2010 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA PARANAENSE DE ENERGIA - COPEL Corporate Taxpayers ID (CNPJ): 76.483.817/0001-20 Publicly-Held Company CVM Register n o 1431-1 SEC Register (CUSIP) 20441B407  Preferred B SEC Register (CUSIP) 20441B308  Common LATIBEX Register 29922  Preferred B NOTICE TO THE MARKET Companhia Paranaense de Energia  COPEL, a company that generates, transmits and distributes power to the State of Paraná, with shares listed on BM&FBOVESPA (CPLE3, CPLE5, CPLE6), NYSE (ELP) and LATIBEX (XCOP), announces to its shareholders and the market in general that in the period between November 13 and 30, 2010, as requested by shareholders, 2,607 registered preferred class A shares (PNA) were converted into registered preferred class B shares (PNB), according to the prerogative in paragraph one, article seven of the Companys Bylaws. Article 4 of the Companys Bylaws will thus be worded as follows: Art. 4  The paid-in capital stock is R$ 6,910,000,000.00 (six billion, nine hundred and ten million reais), represented by 273,655,375 (two hundred seventy three million, six hundred fifty-five thousand, three hundred seventy-five) shares with no par value, 145,031,080 (one hundred forty-five million, thirty one thousand and eighty) of which common and 128,624,295 (one hundred twenty-eight million, six hundred twenty-four thousand, two hundred ninety-five) preferred, 389,931 (three hundred and eighty-nine thousand, nine hundred and thirty-one) of which are class A shares and 128,234,364 (one hundred twenty eight million, two hundred thirty-four thousand, three hundred and sixty four) class B shares. Curitiba, December 2 nd , 2010. Rafael Iatauro Chief Financial and Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 3, 20 10 COMPANHIA PARANAENSE DE ENERGIA  COPEL By: /
